                  Case 5:19-cv-05787-JMG Document 61 Filed 01/28/21 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,                                            :      CIVIL ACTION
Individually and on behalf of all                          :
others similarly situated,                                 :
                                                           :
                                      Plaintiffs           :
             v.                                            :      NO. 19-cv-5787(JMG)
                                                           :
MAXIMUS FEDERAL SERVICES, INC.,                            :
                                                           :
                                      Defendant            :

                  DEFENDANT MAXIMUS FEDERAL SERVICES, INC.’S
            CONSENT MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

             Pursuant to Federal Rule of Civil Procedure 5.2(d), and Local Rule of Civil Practice and

Procedure of the United States District Court for the Eastern District of Pennsylvania 5.1.5,

Defendants Maximus Federal Services, Inc. (“Maximus” of “Defendants”), respectfully moves

for leave to file their Opening Brief in Support of Motion for Summary Judgment, the Statement

of Undisputed Facts, and the Joint Appendix under seal. In support of their unopposed motion,

Defendant states as follows:

             1.         Plaintiff commenced this action on December 9, 2019 alleging improper

“collection activity” by Defendant resulting in the withholding of Plaintiff’s tax refund.

             2.         Defendant’s Opening Brief in Support of Motion for Summary Judgment and

Statement of Undisputed Facts will contain sensitive, non-public and proprietary business and

financial information of Maximus Federal Services, Inc.

             3.         The Joint Appendix contains sensitive, non-public and proprietary business and

financial information of Maximus Federal Services, Inc. and Plaintiff. Pursuant to this Court’s

Confidentiality Agreement, the Parties have labeled the documents contained in the Joint

Appendix as “Confidential.”



38004500.2 01/28/2021
                  Case 5:19-cv-05787-JMG Document 61 Filed 01/28/21 Page 2 of 2




             4.         Although there generally is a presumption in favor of public accessibility, the

Court has authority to seal documents when justice so requires, provided the party requesting

sealing carries its burden of good cause.

             5.         Defendant respectfully submits that good cause exists here.

             6.         Defendant will comply with all applicable local rules and procedures regarding

filing under seal through the Court’s CM/ECF system.

             WHEREFORE, Defendant Maximus Federal Services, Inc. respectfully requests that

this Honorable Court grant its Motion and enter the attached Order permitting Defendant

Maximus Federal Services, Inc. to file the Opening Brief in Support of Motion for Summary

Judgment, the Statement of Undisputed Facts, and the Joint Appendix under seal.



                                                     Respectfully Submitted,


                                                      /s/ Marisa Rachel DeFeo
                                                     Marisa Rachel De Feo
                                                     Ryan L. DiClemente
                                                     SAUL EWING ARNSTEIN & LEHR LLP
                                                     Centre Square West
                                                     1500 Market Street, 38th Floor
                                                     Philadelphia, PA 19102-2186
                                                     (Tel) 215-972-1976
                                                     Marisa.DeFeo@saul.com
                                                     Ryan.DiClemente@saul.com

                                                     Attorneys for Defendant

Dated: January 28, 2021




                                                        2
38004500.2 01/28/2021
